DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
 	The amendment filed on 04/22/2022 has been entered.  Claims 18-20 have been cancelled.  Therefore, claims 1-17 remain pending in this application.  The drawings objection has been withdrawal. 
Priority
 	This application discloses and claims only subject matter disclosed in prior application no 13/797,974 (PRO 61/745,729), filed 03/12/2013 (12/24/2012), and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Objections
 	Claims 1-11 are objected to because of the following informalities:  
 	In claim 1, line 5, delete “…batter…” and replace with “…battery…”  
 	The dependent claims is allowable for the reasons as the independent claim from which they depend.
 	Appropriate correction is required.
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 1-5, 11-13, 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leary (US Pub 2011/0077809) in view of Kuki et al. US Patent 5,821,731 (hereinafter Kuki).
 	Regarding claims 1 and 12, Leary discloses a robot for charging a vehicle, comprising, 
 	joints for the robot to enable the robot to automatically move (see fig. 2 below and ¶¶ 0002, 0031, 0066);
 	the robot is configured for providing charge to the battery of the vehicle (¶¶ 0031-0032, 0040); and 
 	an arm of the robot (¶ 0040; robotic arm), the arm is configured for movement that enables the arm to automatically connect to a connector of the vehicle (¶ 0041; when the docking interface is coupled to receptacle) after the robot moves in position beside the vehicle (¶ 0041; when less than a predetermined distance that is defined by a value stored in the charger 14c), said charge is provided via said connector (¶ 0044); 


    PNG
    media_image1.png
    886
    1455
    media_image1.png
    Greyscale

 	wherein the robot is configured to communicate with cloud services (¶ 0034; the Internet can be a cloud-computing environment) over a network (Abstract and ¶ 0032, 0038, 0076; validation of account data associated with the EV occurs over a network), 
 	the cloud services provide access to a user account that enables a request for the robot to move independently (¶ 0031; no user action involved) and charge the battery of the vehicle (¶ 0076; the coordinator communicates with a validation module 202, which stores account information required to authorize a charging session).
 	Leary does not expressly a robot for charging a vehicle, comprising wheels for the robot.
 	However, Kuki further discloses a robot (fig. 15, element 60) for charging a vehicle (fig. 15, element E), comprising wheels (62; col. 12, lines 1-3) for the robot (60; the self-propelled car or robot).
 	It would have been obvious to one skilled in the art at the time of the claimed invention was made to modify Leary to incorporate with the teaching of Kuki by including the wheels for the robot as taught by Kuki, because it would be advantageous to increase the mobility and the range of the charger and further increase the utility of the charger.
 	Regarding claims 2 and 16, Leary discloses wherein said cloud services provide for communication with the robot and a user using the user account, the user account providing a user interface for selecting the request for the robot to charge the battery of the vehicle when located in area serviced by the robot (¶¶ 0032, 0034).
	Regarding claims 3 and 17, Leary discloses wherein the robot uses sensors identifying a location of the vehicle and for positioning the arm to make connection with the connector of the vehicle (¶ 0037).
	Regarding claim 4, Leary discloses wherein said cloud services receives charging level status of the battery of the vehicle while charge is being provided, the charging level status is accessible by the user account for access by a device (¶ 0032, 0070).
	Regarding claim 5, Leary discloses wherein said cloud services receives charging level status of the battery of the vehicle while charge is being provided, the robot is configured to remove the arm upon reaching a level of charge (¶0032).
	Regarding claim 11, Leary discloses wherein the arm is an articulating arm or a connection arm, or an arm that bends (fig. 1-11 and ¶ 0040).
	Regarding claim 13, Leary discloses wherein the robot is configured to communicate with cloud services (¶ 0034) over a network (claim 8), the cloud services provide access to a user account that enables a request for the robot to charge the battery of the vehicle (¶ 0076).	

Allowable Subject Matter
 	Claims 6-10, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        06/25/2022